              Case 2:20-cv-00845-RSL Document 31 Filed 02/02/21 Page 1 of 3




 1                                                                 The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8
     SUSAN PADDEN, a single woman,
 9                                                       No. 2:20-cv-845-RSL
                                        Plaintiff,
10
                                                         JOINT STIPULATED REQUEST AND
                v.                                       ORDER FOR ADJUSTMENT OF
11
                                                         DEADLINES FOR DISCOVERY AND
     CITY OF DES MOINES, a Washington
12   Municipal Corporation, and MICHAEL                  DISPOSITIVE MOTIONS
     MATTHIAS,
13
                                     Defendants.
14

15
                                             STIPULATION
16
                On January 26, 2021 the court issued an order denying Defendant’s Motion to Compel
17
     without prejudice to re-file based on the current status of Plaintiff’s discovery production.
18
     While the parties have continued to work cooperatively in an effort to obtain Plaintiff’s
19
     discovery responses, the production has occurred on a rolling basis since Defendants’ Motion
20
     to Compel was filed and Plaintiff is still continuing to produce documents and privilege logs.
21

22
                As the parties jointly desire to resolve these discovery matters without requiring
23
     further court intervention, the parties hereby stipulate to and jointly request the court extend
24
     the deadline to complete discovery, for the limited purpose of discovery necessary to follow-
25
     up on Plaintiff’s recent discovery productions, and to allow the parties to resolve the issue of
26
     whether Tim George’s communications to certain entities are privileged, to February 23,
27   JOINT STIPULATED REQUEST AND ORDER FOR
     ADJUSTMENT OF DEADLINES FOR DISCOVERY
     AND DISPOSITIVE MOTIONS - 1
     2:20-cv-845-RSL                                          KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1002-01576/532816.docx                                                   ATTORNEYS AT LAW
                                                                        801 SECOND AVENUE, SUITE 1210
                                                                       SEATTLE, WASHINGTON 98104-1518
                                                                             PHONE: (206) 623-8861
                                                                              FAX: (206) 223-9423
              Case 2:20-cv-00845-RSL Document 31 Filed 02/02/21 Page 2 of 3




 1   2021, and the deadline to file dispositive motions to February 25, 2021. If the parties cannot

 2   agree regarding the reasonableness of any additional discovery requested by Defendants, the

 3   parties will jointly submit a request for ruling by the court in as expeditious manner as is

 4   reasonable. Pursuant to such stipulation, Defendants agree not to seek an award of attorney

 5   fees, costs, or sanctions for Plaintiff’s failure to respond to discovery requests or for spoliation

 6   of evidence.

 7              Dated this 1st day of February, 2021

 8

 9

10                                                      /s/ Patricia Bosmans (signed per Dkt. 30)
                                                        Patricia Bosmans, WSBA #9148
11                                                      Attorneys for Plaintiff
      KEATING, BUCKLIN & McCORMACK,
12    INC., P.S.
13

14    /s/ Jayne L. Freeman signed per Dkt. 30)
      Jayne L. Freeman, WSBA # 24318
15    Amanda Butler, WSBA #40473
      Attorneys for Defendants
16

17
                                                  ORDER
18
                Pursuant to the foregoing stipulation of counsel, it is HEREBY ORDERED that the
19
     deadlines for completing discovery is extended to February 23, 2021, for the limited purpose
20
     of discovery necessary to follow-up on Plaintiff’s recent discovery productions, and the
21
     deadline for filing dispositive motions is extended to February 25, 2021.
22

23

24

25

26

27   JOINT STIPULATED REQUEST AND ORDER FOR
     ADJUSTMENT OF DEADLINES FOR DISCOVERY
     AND DISPOSITIVE MOTIONS - 2
     2:20-cv-845-RSL                                            KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1002-01576/532816.docx                                                     ATTORNEYS AT LAW
                                                                          801 SECOND AVENUE, SUITE 1210
                                                                         SEATTLE, WASHINGTON 98104-1518
                                                                               PHONE: (206) 623-8861
                                                                                FAX: (206) 223-9423
              Case 2:20-cv-00845-RSL Document 31 Filed 02/02/21 Page 3 of 3




 1

 2              Dated this 2nd day of February, 2021.
 3

 4

 5                                                      A
                                                        Robert S. Lasnik
 6                                                      United States District Judge
 7   Presented by:
 8
     KEATING, BUCKLIN & McCORMACK, INC., P.S.
 9

10
     /s/ Jayne L. Freeman signed per Dkt. 30)
11   Jayne L. Freeman, WSBA # 24318
     801 Second Avenue, Suite 1210
12
     Seattle, WA 98104-1518
13   Telephone: (206) 623-8861
     Fax: (206) 223-9423
14   Email: jfreeman@kbmlawyers.com
15
     Law Office P. Bosmans
16
     1607 25th St. P. S.E.
17   Puyallup, WA 98372
     PBosmans_Law@outlook.com
18   253 770-3164
19   /s/ Patricia Bosmans (signed per Dkt. 30)
20   Patricia Bosmans, WSBA #9148

21   Attorneys for Plaintiff

22

23

24

25

26

27   JOINT STIPULATED REQUEST AND ORDER FOR
     ADJUSTMENT OF DEADLINES FOR DISCOVERY
     AND DISPOSITIVE MOTIONS - 3
     2:20-cv-845-RSL                                      KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1002-01576/532816.docx                                               ATTORNEYS AT LAW
                                                                    801 SECOND AVENUE, SUITE 1210
                                                                   SEATTLE, WASHINGTON 98104-1518
                                                                         PHONE: (206) 623-8861
                                                                          FAX: (206) 223-9423
